Title: Edmund Bacon to Thomas Jefferson, 8 November 1815
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Dear Sir.
            Monticello 8th November. 1815.
          
          a few days ago the inclosed note came to me from the contents I presume you pobably made application for cider. my not Knowing any thing Possitive about it I  consider it most Proper to inclose the note so that you may compleatly understand the matter. I sent in answer to the inclosed that I expected you would send according to the day appointed. I apprehend the cart will be down before that time to send for the cider.
          I am disappinted in geting corn at 15./ I cannot find but very little to be bought even @ 18/. twenty shillings is commonly asked. as many ask 21/. as do 18/—I have Purchased none yet. my expectation was to have found a compleat supply at court 3 days ago. but the price at Richmond being so high seems to Keep up the price here. sharp sold his for 18/– cash the same day I recieved his message to send for his corn. the sale or perchase Mr Craven made at 15/. was not upon such terms as to establish a fair Price  his wifes brother was comeing to live at his mill Craven agreed to give him such or certain Prices for all his Property and to give him a certain price for his serviceis the yeare lumping all together. by which means his corn of 25 barls cost about 15/. I never saw yet the day but I could Perchase what I wanted at some thing under what most of People gave and I have spaired no pains in inquireing for the cheapest corn and at Present am fully Purswaded it will put me fully up to my best exirtions to get supplyed at 18/. Mr Randolph advises me to get all I can at that Price but I shall be moderate untill I hear from you
          I find the falled in dirt in the canal genrally 3 feet deep. we shall hardly get it out this week 3 or 4 day to come I am done sowing wheat a full month sooner than ever has been on tufton before sowed there 215. busls at my Place 50. Mr Ham will get done in 8 or 10 days. there will not be a very good supply of corn made at tufton to last I dont think enough. with sincere respect. your Humble St
          E: Bacon
        